 PETER PAUL, INC.Peter Paul, Inc.and Warehouse,Processing and AlliedWorkers,Local 6,InternationalLongshoremen'sand Warehousemen'sUnion,'Petitioner.Case 20-RC-8126June 18, 1973DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING,JENKINS,AND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Gretchen S. VanKleef. Following the hearing,' pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, this case was transferred to the Na-tional Labor Relations Board for decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds no prejudicialerror. The rulings are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurpose of the Act to assert jurisdiction herein.2.The Petitioner and the Intervenor are labor or-ganizations claiming to represent certain employeesof the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties stipulated that the Employer is acorporation with a place of business in Salinas, Cali-fornia, where it is engaged in the manufacture andsale of candy. The corporation during the past year inthe course and conduct of such business sold andshipped goods valued in excess of $50,000 directly tocustomers located outside the State of California.On April 29, 1968, ILWU filed the instant petition,seeking to represent certain employees of the Employ-er.Thereafter the Employer continued bargainingwith the incumbent ICW, and these parties subse-quently executed a collective-bargaining agreement.On May 16, 1968, ILWU filed a charge, alleging thatthe Employer was continuing to recognize and negoti-1Hereinafter referredto as ILWU.2Industnal Candy WorkersUnion appeared as Intervenor.241ate with ICW after a question concerning representa-tion had been raised by the filing of the petition, andthat the Employer was therefore engaging in conductviolative of Section 8(a)(2) of the Act. On May 20,1968, the Employer was advised by the Board's Re-gional Office that because of the filing of the charge"further processing of the petition will await disposi-tion of the unfair labor practice charge."On August 27, 1970, the Board issued its Decisionand Order,' finding that the Employer violated Sec-tion 8(a)(2) and (1) of the Act by continuing to bar-gain and entering into a contract with ICW whilethere was a question concerning representation, andby enforcing and maintaining such contract. TheBoard's Order required the Employer to cease anddesist from recognizing or bargaining with ICW, orfrom enforcing or maintaining its contract with ICW,unless and until ICW shall have been certified by theBoard as the statutory representative of its employees;and in any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed them by Section 7 of the Act.On August 1, 1972, the United States Court of Ap-peals for the Ninth Circuit denied enforcement 4 ofthe Board's Order. The court stated that "an employerisnot in violation of the Act where there is no realquestion concerning representation and it continuesto negotiate with the union which then represented itsemployees." The Board's petition for rehearing wasdenied on November 14, 1972, and the Board did notseek certioriari.The Employer contends that the Ninth Circuit deci-sion must be read to indicate that no question con-cerning representation existed when the Employerand ICW entered into the 1968 contract, and thattherefore the petition should be dismissed on thegrounds that no question concerning representationexists. The Employer and ICW further contend thatthe current contract, which expires June 30, 1974,serves as a bar to this proceeding. We disagree.Essentially, the court found that the evidence in theunfair labor practice case did not establish that theEmployer breached its neutral position by recogniz-ing ICW. Other courts have further differentiated be-tween the criteria necessary to support an unfair laborpractice finding and the factors which justify proceed-ing with an election. Thus inN.L.R.B. v. Swift & Co.,5a case relied on by the Ninth Circuit, the court said:The showing of thirty percent interest, however,has a limited purpose. It was devised as a meansof facilitating the board's decision as to whethercircumstances justify holding an election at all.'Peter Paul, Inc,185 NLRB 2814 N L R B v Peter Paul,Inc,467 F 2d 700' 294 F 2d 20, 288(CA 3, 1961)204 NLRB No. 57 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen used for this purpose, the board has heldthat such a showing may not be subject to colla-teral attack... .As is readily apparent, there is a great deal ofdifferencebetween usingthe thirty percent show-ing to support a decision to hold an election andin usingit as an evidentiary basis for an unfairlabor practicefinding.Again in another case,6 the Ninth Circuit, referringto a "question of representation" in a representationcontext, stated:The phrase "such a question of representation,"contained in the last sentence of subdivision[9](c)(1) . . . obviously refers back to theearlierphrase indicating that the question of representa-tion must be one affecting commerce.Thus, our processing of the instant representationproceeding, following a hearing, does not conflictwith the decision of the Ninth Circuitin the earlierunfair labor practicecase, in which the court foundthat the evidence does not support a finding that theEmployer violated Section 8(aX2) of the Act. Indeed,our direction of election herein is in accordance withthe teachings of the Supreme Court which recentlystated that authorization cards "are admittedlyinferi-6 N L.R B. v. J L Case Company,201 F 2d 597,600 (1953).or to the election process," which is "the most satis-factory-indeed the preferred-method of ascertain-ing whether a union has majority support."'In the instant proceeding, the ILWU petition wastimely and supported by an adequate showing of in-terest.8The contentions of the Employer and ICWthat the current contract operates as a bar to thisproceeding is without merit. It is well established thatto serve as a bar to an election, the contract must besigned by all the parties before the rival petition isfiled .9In view of the foregoing, we shall direct an electionby secret ballot in the following stipulated unit ofemployees, which we find to be appropriate for thepurposes of collective bargaining within the meaningof the Act:All production and maintenance employeesemployed by the Employer at itsSalinas,Califor-nia, location,including cafeteria employees,warehouse employees and on-call employees; ex-cluding office clerical employees,nurses,profes-sional employees, guards, and supervisors asdefined by the Act.[DirectionofElection andExcelsiorfootnoteomitted from publication.]rN.L R B v Gissel Packing Co., Inc,395 U.S. 575, 602-603 (1969).8Theshowing of interest was adequate on its face,and it is an administra-tivematter not subject to litigation. .0D Jennings & Company,68 NLRB5169 Fruehauf Trailer Company,87 NLRB 589